DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/20 has been entered.
Claims 4-5, 9-13, 16-107 have been cancelled.  Claims 1-3, 6-8, 14-15, 108-110 are pending.  Claims 14-15, 108 have been withdrawn.  Claims 1-3, 6-8, 109-110 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.  The following new rejection will also apply.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 109-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, there is no support for the new limitation “complex formed between the multivalent cationic antiseptic and the anionic compound” in Applicant’s originally filed disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Magallon et al. (WO 2009/058144 A1, of record) in view of Scholz et al. (US Patent Application 2003/0194447 A1, of record).
The instant claims are directed to an antiseptic composition comprising a multivalent cationic antiseptic, an anionic compound, and a solubilizing surfactant.  
Magallon et al. teach an antiseptic solution comprising a micellular complex consisting of a cationic excipient, an anionic dye, a cationic antiseptic, (claim 1), and a surfactant (claim 20).  Examples of cationic antiseptics include chlorhexidine (otherwise known as bisbiguanides) and biguanides (page 5, lines 18-24; page 6, lines 7-11), and may be used in an amount ranging from 0.1 to 0.5% w/v (claim 17).  In general, the concentration of anionic dye sufficient to stain a patient’s skin but otherwise compatible with cationic antiseptics via the addition of a cationic excipient may range from 0.07 to 0.30% w/v (page 8, lines 3-5).  Example 1 shows a chlorhexidine gluconate solution with 0.13% w/v anionic dye.  Examples 17-18 show a CHG solution with 0.25% orange tint anionic dye.  
Magallon et al. teaches that the cationic excipient and the anionic dye form a micellular complex that resists precipitation in an aqueous environment.  This clear colored solution is in contrast to prior art compositions that result in turbid solutions (page 4, lines 6-10).  It is advantageous to visibly stain a patient’s skin when applied, and a cationic excipient is used in an amount sufficient to substantially prevent the 
However, Magallon et al. fail to disclose a solubilizing surfactant, particularly amine oxide surfactant.
Scholz et al. teach an antiseptic composition comprising iodine (abstract) in combination with an amide oxide surfactant selected from lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide (paragraph 0121).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have substituted lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide, as taught by 
A person of ordinary skill in the art would have been motivated to substitute lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide, because, at the outset, both compositions taught by Magallon et al. and Scholz et al. are antiseptic compositions comprising surfactants.  Scholz et al. teach the functional equivalency of using an amide oxide surfactant versus a non-polymeric anionic surfactant in such compositions. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in formulating an effective and stable antiseptic composition comprising the multivalent cationic antiseptic, anionic dye, and the amide oxide surfactant, lauryldimethlamine oxide or laurylamidopropryldimethylamine oxide in the claimed amounts.  
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 

“Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
The Examiner also notes that the limitations drawn to a composition being free of any precipitation of the multivalent cationic antiseptic according to Test Method A is obvious because all components of the claimed composition have been taught by the cited prior art.  

Response to Arguments
	Applicant argues that Magallon is completely silent regarding any effect in rendering cationic antiseptic available in the presence of the anionic dye.  In no way does Magallon, nor Scholz, teach or suggest to a person of ordinary skill to use a non-cationic surfactant to prevent cationic antiseptic complex precipation.
This is not persuasive because Applicant is reminded that the instant claims are drawn to a composition and not a method of preventing a complex formed between the 
“Products of identical chemical composition cannot have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627